Lumpkin, Justice.
1. A moral fraud perpetrated by an owner of land upon another by means of which the latter is induced to buy the land, results in no legal injury to him, if the price he agrees to pay for the property is not in excess of its value at the time of the purchase. If he pays cash, he gets the worth of his money. If he settles by note, the *646consideration of the note is full and adequate. The law does not give a right of action to any party unless he has in fact sustained an injury. The injury is often nominal only, but we are unable to see how any one is injured at all who buys property which he wants to buy, and gets it at a fair price. It frequently happens that property depreciates in value after it is purchased, but this of itself would afford no ground for rescinding the contract or recovering damages. Plaintiffs in error had purchased some high-priced Birmingham lots, and it would seem from one of their pleas to the action brought upon one of the purchase-money notes, that these lots had subsequently diminished greatly in value, but the plea fails entirely to allege that the price these parties agreed to pay for the lots was in excess of their value when the contract of purchase was made. The presumption, therefore, is that the price was at that time fair and adequate, and consequently, the alleged fraudulent conduct of the vendor was harmless. If these lots had enhanced in value, it is not at all probable the fraud alleged would ever have been heard of. The plea did not set up any legal defence to the action, and was properly stricken by the court.
2. It would be a remarkable consequence from the facts presented if the other plea relied on by defendants below set forth a legal defence. They bought some lots, paid a part of the purchase money in cash, took a bond for titles, and gave notes for the balance maturing at different times in the future. When the first note became due, they refused to pay it, and upon being sued thereon, allege that the plaintiff’, a corporation which sold them the lots, should not recover because it had not tendered them a conveyance of the property. If such tender had been made them on condition that they would pay all the purchase-money notes outstanding and unpaid, they would doubtless have refused to accept *647it and comply with, its terms ; but whether they would have done so or not, the plaintiff had no right to demand payment of any of the notes before their maturity. Consequently it could not have made a tender of the kind indicated, and certainly it was under no obligation to offer to convey the lots upon receipt of a portion only of the purchase money, its bond only obligating it to do so upon payment of all the purchase money.
It was urged that the law of Alabama, where this contract was made, required a tender of title before suit could be brought on the note declared upon in this action. Neither the common law nor the statute of any State, so far as our knowledge and investigation extend, has ever required the making of a complete title while a part of the purchase money was still unpaid and payment refused.
It is immaterial that the notes other than the one sued upon matured while the action was pending. There is no allegation in the pleas of any offer to pay them. On the contrary, it is quite clear from the nature of the defence that defendants had no intention of ever paying them if they could avoid so doing. They could have no possible right or reason to expect or demand a title to the lots without paying the full price agreed upon for them, and this being true, it is apparent beyond question that they really did not, in fact, desire the tender which they complain was not made.
The defence was entirely without merit, and the verdict for plaintiff was right. Judgment affirmed.